Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Satsang, Incorporated
d/b/a I-40 BP,

Respondent.

Docket No. C-13-1362
FDA Docket No. FDA-2013-H-1177

Decision No. CR2997
Date: November 19, 2013
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Satsang, Incorporated d/b/a I-40 BP, alleging
facts and legal authority sufficient to justify the imposition of a civil money
penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to minors and failed to verify that the cigarette purchasers were of
sufficient age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act)
and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $500.

On October 4, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns I-40 BP, an establishment that sells tobacco products and
is located at 1045 South Willow Avenue, Cookeville, Tennessee 38501.
Complaint 3.

e¢ On April 30, 2011, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of
Marlboro cigarettes ...[.]” The inspector also noted that “the minor’s
identification was not verified before the sale... .’ Complaint § 10.

e On July 14, 2011, CTP issued a Warning Letter to Matt Palafox d/b/a I-40
BP detailing the inspector’s observations from April 30, 2011.' The letter
explained that the inspector’s observations constituted violations of
regulations found at 21 C.F.R. § 1140.14(a) and (b)(1). In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

‘Although the Complaint does not state that Matt Palafox d/b/a I-40 BP is also
known as or is a prior name of Satsang, Incorporated d/b/a I-40 BP, Respondent
does not challenge this allegation, and, therefore, I infer that the two names refer
to the same retail outlet.
e On July 18, 2011, Neil Patel, manager of I-40 BP, responded to the
Warning Letter on Respondent’s behalf. “Mr. Patel stated that
Respondent’s registers have a point of sale system that automatically
reminds employees to check identification and that allows employees to
enter the birth date of tobacco purchasers. Mr. Patel also stated that
Respondent’s policy is to verify the identification of anyone less than
thirty-five years of age and that he did not think the violations occurred.”
Complaint § 11.

e On March 26, 2013, FDA-commissioned inspectors documented additional
violations of 21 C.F.R. Part 1140 during another inspection of
Respondent’s establishment. The inspectors noted that “‘a person younger
than 18 years of age was able to purchase a package of Marlboro Gold Pack
cigarettes ... at approximately 5:00 PM CT...[.]” The inspectors also
noted that “the minor’s identification was not verified before the sale .. . on
March 26, 2013 ....” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), retailers are prohibited from selling cigarettes to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no purchaser of cigarettes is younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on April 30, 2011, and March
26, 2013, when its staff sold cigarettes to minors. Respondent also violated 21
C.F.R. § 1140.14(b)(1) on those same dates when its staff did not verify, by
checking the cigarette purchasers’ photographic identification, that the cigarette
purchasers were 18 years of age or older. Therefore, Respondent’s actions and
omissions on two separate occasions at the same retail outlet constitute violations
of law for which a civil money penalty is merited. Accordingly, I find that a civil
money penalty of $500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

